Grant, C. J.
(dissenting). The tax deed in this case was issued before the amendment of the law as to notice. The State had then parted with its title, which is conceded to be valid. It deeded it subject only to the right to a reconveyance upon the terms of the statute as it then existed. The purchaser’s obligation or agreement with the State was to give the original owner a notice as the law then stood, not as it afterwards might stand. The State could not impose any further burdens upon the tax purchaser thereafter without the consent of the other party to the contract. Suppose that when O’Connor obtained the State’s title, there had been no law providing for notice to the original owner and his right to a reconveyance upon certain terms, could the State thereafter enact a law providing for such notice and reconveyance as to O’Connor’s title ? If the State could not, it must be because the State could not pass a law impairing the obligation of contracts. That the State could not do this is beyond question. If the State cannot impair its obligation by such a law, for the same reason it cannot impose additional requirements upon a purchaser who has purchased subject to the conditions then imposed. For these reasons *714it seems to me that the tax purchaser was required to give only the notice as it existed at the time of his purchase. I the more readily reach this conclusion because as to all essentials the notice was sufficient, and the original owners have no excuse for insisting upon technicalities.
I therefore think the judgment should be affirmed, and concur in the opinion of Mr. Justice Hooker.